
Exhibit 10.12




CAL DIVE INTERNATIONAL, INC.

Summary of
2009
Executive Officer Cash Compensation




Executive
Management Team

Base
Salary

Minimum
Bonus
Opportunity

Target
Bonus
Opportunity

Maximum
Bonus
Opportunity

Quinn J. Hébert
President and CEO

$   541,000

$   600,000

$   706,000

$   812,000

Scott T. Naughton
Executive VP and COO

376,000

306,000

360,000

414,000

G. Kregg Lunsford
Executive VP and CFO

276,000

214,000

252,000

290,000

Lisa M. Buchanan
Executive VP and
General Counsel

263,000

195,000

229,000

263,000

 

$1,456,000

$1,315,000

$1,547,000

$1,779,000






